— Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered June 27, 1985, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant waived his right to appeal. Since there is no evidence in the record which suggests that this waiver was made involuntarily or without knowledge of its consequences, it should be enforced. The appeal is therefore dismissed (see, People v Smith, 142 AD2d 195; People v Seaberg, 139 AD2d 53). Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.